DETAILED ACTION
	Claims 1-5, 7-16, and 18-26 are currently pending. Claims 1-5, 7-16, and 18-24 are maintained in rejection despite the Applicant’s amendment/argument filed 06/03/2022. New claims 25 and 26 are additionally rejected. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-16, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stull et al. (US 7,731,129) in view of Sheardown et al. (US 2011/0006912).
Referring to Claim 1: Stull teaches a train control system comprising:
a train-mounted control unit (48) deployed in a train (46) (Fig. 1); and 
one or more fixed control nodes (34, 55) each deployed on or in close proximity to a track (40) traversed by the train, wherein said fixed control nodes are also configured to communicate (via 32) with a central controller (30) of a rail network (10) where the train operates, to communicate with the central controller information relating to operations in the rail network (Col. 3, lines 1-26) (Fig. 1); 
wherein:
each of the train-mounted control unit and the one or more fixed control nodes comprises a corresponding communication subsystem (42, 50), wherein the communication subsystem comprises one or more transponders (44, 52) and one or more communication circuits (Col. 3, lines 55-57), and;
the train-mounted control unit (48) is configured to:
transmit signals to and receive signals originating from the one or more fixed control nodes (Col. 3, lines 55-57), wherein:
the transmitted signals and the received signals comprise radio signals (Col. 3, lines 55-57), and
at least some of the radio signals carry data pertinent to controlling operations of the train (Col. 3, lines 51-55);
generate distance information, wherein generating the distance information comprises determining a distance to a fixed control node from the one or more fixed control nodes based on received radio signals from the one or more fixed control nodes (Col. 4, lines 12-17 and 28);
obtain from the at least one of the one or more fixed control nodes, via the 
control operation of the train based on the generated distance information and the obtained control related information (Col. 4, lines 12-17).
While Stull teaches using RFID markers to determine the train location (Stull, Col. 3, line 66 – Col. 4, line 3), Stull does not specifically teach that the radio signals are ultra-wideband (UWB) signals. However, Sheardown teaches a railway RFID system with a plurality of trackside transponders (80) (Fig. 1), wherein the RFID signals are ultra-wideband (UWB) signals that: transmit signals over multiple bands of frequencies simultaneously from 3.1 GHz to 10.6 GHz; consume less power than conventional RF tags; operate across a broad area of the radio spectrum; and avoid causing interference (Para. [0028]). Further, Sheardown teaches, “The advantages of using UWB RFID may include a longer range of tag interrogation, greater immunity to signal degradation, higher degree of security and immunity to eavesdropping, greater uniform coverage over a given area, and greater potential for anti-collision in a multi-tag environment.” (Para. [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Stull to additionally use a UWB RFID signal, as taught by Sheardown, in order to provide a longer range of tag interrogation than the traditional RFID signal alone.
Stull does not specifically teach peer-to-peer radios. However, Sheardown teaches a railway RFID system with a plurality of trackside transponders (80), wherein the trackside responders function as peer-to-peer radios relaying information via wireless signals (140) to a master node (130) and then on to a central information processing center (50) (Para. [0052]) (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Stull to configure at least the wayside control units (34) as peer-to-peer radios, as taught by Sheardown, in order to relay useful information between the wayside control units and the central control and thereby give operators enhanced information and control.
	
Referring to Claim 2: Stull in view of Sheardown, as applied to claim 1, further teaches a train control system, wherein the train-mounted control unit (Stull, 48) is configured to determine a position of the train based on received UWB signals (Sheardown, Para. [0028]) originating from the one or more fixed control nodes (Stull, 34, 55) (Stull, Col. 3, line 57 – Col. 4, line 3).

Referring to Claims 3 and 14: Stull does not specifically teach that the speed of the train is determined based on received UWB signals originating from the one or more fixed control nodes. Rather, Stull teaches using a separate speed sensor 76 (Col. 4, lines 17-20) However, Sheardown teaches a railway system, wherein the speed of the train (30) is determined based on received UWB RFID signals originating from the one or more fixed control nodes (80) (Fig. 1) (Para. [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Stull to use the UWB RFID signals to determine speed, as taught by Sheardown, in order to provide accurate and redundant speed measurement information to the control system.

Referring to Claims 4 and 15: Stull teaches an input 78 for determining and displaying the direction of movement (Col. 4, lines 19-20). Stull does not specifically teach that the control unit automatically determines the direction of movement of the train based on received UWB signals originating from the one or more fixed control nodes. However, Sheardown teaches a railway system, wherein the direction of movement of the train (30) is determined based on received UWB RFID signals originating from the one or more fixed control nodes (80) (Fig. 1) (Para. [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Stull to use UWB RFID signals to automatically determine the direction of movement, as taught by Sheardown, in order to provide accurate and redundant direction of movement information to the control system.

Referring to Claims 5 and 16: Stull in view of Sheardown, as applied to claim 1, further teaches a train control system, wherein the train-mounted control unit (48) is configured to determine identification information associated with the track based on received radio signals originating from the one or more fixed control nodes (34, 55) (Fig. 4) (Stull, Col. 3, line 51 – Col. 4, line 3).

Referring to Claims 8 and 20: Stull further teaches a train control system, comprising one or more RFID tags deployed on or near the track (Stull, Col. 3, line 66 – Col. 4, line 3); and
wherein the train-mounted subsystem (48) is configured to control the operations of the train (46) based on information obtained from at least one RFID tag from the one or more RFID tags (Stull, Col. 3, line 51 – Col. 4, line 3).

Referring to Claims 9 and 19: Stull further teaches a train control system, wherein the train-mounted control unit (48) is configured to control operations of the train (46) based on received transponder signals (Ref. 24, Fig. 1) originating from the one or more fixed control nodes (34, 55) (Stull, Col. 3, line 51 – Col. 4, line 3).

Referring to Claims 10 and 21: Stull further teaches a train control system, wherein the train-mounted control unit (48) is configured to monitor operation of the train (16) based on received transponder signals originating from the one or more fixed control nodes (34, 55) (Stull, Col. 3, line 51 – Col. 4, line 3).

Referring to Claims 11 and 22: Stull further teaches a train control system, wherein the train-mounted control unit (48) is configured to take or cause a particular action (“penalty brake”) when a distance to a fixed control node (34, 55) from the one or more fixed control nodes meets particular criterion (Col. 4, lines 12-40).

Referring to Claim 12: Stull teaches a train-mounted system (48) for controlling operations of a train (46), the train-mounted system comprising: 
a communication subsystem (50) that comprises one or more transponders (52) and one or more communication circuits, configured for communicating signals (Col. 3, lines 55-57); and 
a processing subsystem that comprises at least one processor (“speed monitoring and enforcement computer (OBC)”) (Col. 3, lines 51-53); 
wherein: 
the communication subsystem is configured to: 
transmit signals to and receive signals originating from one or more fixed control nodes (34, 55) each deployed on or in close proximity to a track (40) traversed by the train (Fig. 1), wherein: 
the transmitted signals and the received signals comprise radio signals (Col. 3, lines 55-57), and 
at least some of the signals carry data pertinent to controlling operations of the train (Col. 3, lines 51-55); 
said one or more fixed control nodes (34, 55) comprise a transponder, and is configured to communicate (via 32) with a central controller (30) of a rail network (10) where the train operates, to communicate with the central controller information relating to operations in the rail network (Col. 3, lines 1-26) (Fig. 1); 
obtain from the at least one of the one or more fixed control nodes, via the 
communicate with a train network where the train operates, to receive a status of a control signal associated with at least one of the one or more fixed control nodes (Col. 4, lines 54-61); and 
the processing subsystem is configured to: 
generate distance information, wherein generating the distance information comprises determining a distance to a fixed control node from the one or more fixed control nodes based on received radio signals from the one or more fixed control nodes (Col. 4, lines 12-17 and 28); 
determine a rule for behavior of the train based on the status of the control signal (Col. 4, lines 62-67); and 
control operation of the train based on the generated distance information and the obtained control related information (Col. 4, lines 12-17).
While Stull teaches using RFID markers to determine the train location (Stull, Col. 3, line 66 – Col. 4, line 3), Stull does not specifically teach that the radio signals are ultra-wideband (UWB) signals. However, Sheardown teaches a railway RFID system with a plurality of trackside transponders (80) (Fig. 1), wherein the RFID signals are ultra-wideband (UWB) signals that: transmit signals over multiple bands of frequencies simultaneously from 3.1 GHz to 10.6 GHz; consume less power than conventional RF tags; operate across a broad area of the radio spectrum; and avoid causing interference (Para. [0028]). Further, Sheardown teaches, “The advantages of using UWB RFID may include a longer range of tag interrogation, greater immunity to signal degradation, higher degree of security and immunity to eavesdropping, greater uniform coverage over a given area, and greater potential for anti-collision in a multi-tag environment.” (Para. [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Stull to additionally use a UWB RFID signal, as taught by Sheardown, in order to provide a longer range of tag interrogation than the traditional RFID signal alone.
Stull does not specifically teach peer-to-peer radios. However, Sheardown teaches a railway RFID system with a plurality of trackside transponders (80), wherein the trackside responders function as peer-to-peer radios relaying information via wireless signals (140) to a master node (130) and then on to a central information processing center (50) (Para. [0052]) (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Stull to configure at least the wayside control units (34) as peer-to-peer radios, as taught by Sheardown, in order to relay useful information between the wayside control units and the central control and thereby give operators enhanced information and control.

Referring to Claims 23 and 24: Stull further teaches a train control system, wherein the train-mounted control unit (48) is configured to determine substantially continuously (Col. 4, lines 54-61), based on at least both of the generated distance information and pre-stored data relating to one or more tracks in the train network, an absolute location of the train within the train network (Col. 4, lines 12-17 and 28), and 
wherein the pre-stored data is configured to enable, when used in conjunction with communication with at least one of the one or more fixed control nodes, absolute location determination even when satellite-based positioning is not possible or accessible (Col. 3, line 66 – Col. 4, line 3).

Referring to Claims 25 and 26: Stull further teaches a train control system, wherein the processing subsystem is configured to: Page 7 of 14APPLICATION NO. 16/447,631 (ATTORNEY DOCKET No. 27735US06) 
determine a status of a control signal associated with the at least one of the one or more fixed control nodes (34, 55) (Col. 4, lines 54-61); and 
determine a rule for behavior of the train (46) based on the status of the control signal (Col. 4, lines 62-67); and 
control operation of the train based on the determined rule for behavior (Col. 4, lines 12-17).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stull in view of Sheardown and Soderi et al. (US 2013/0138276).
Referring to Claims 7 and 18: Stull does not specifically teach that the train-mounted control unit is configured to determine the distance to the fixed control node based on a time-of-flight calculation based on received UWB signals originating from the fixed control node. However, Soderi teaches a distance estimation system for a railway vehicle, wherein the train-mounted control unit (104) is configured to determine the distance (116) to the fixed control node (110) based on a time-of-flight calculation based on received signals from the fixed control node (Fig. 1) (Para. [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Stull to use a time-of-flight calculation to determine the distance from the vehicle to the control node using UWB signals, as taught by Soderi, using signals originating at either the train or control node in order to allow the vehicle control unit 48 to calculate the distance to the nodes using signals received from the nodes and to provide this location information in addition to GPS information to ensure accurate and redundant location information.

Response to Arguments
Regarding claims 1 and 12, Applicant argues that Stull and Sheardown fail to teach peer-to-peer communication as amended. The Examiner responds that while Stull fails to explicitly teach communication between multiple wayside control units 34, Sheardown does explicitly teach communication between the transceivers 80 (Para. [0052]) (Fig. 4). Further, the Examiner contends it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Stull to configure at least the wayside control units (34) as peer-to-peer radios, as taught by Sheardown, in order to relay useful information between the wayside control units and the central control and thereby give operators enhanced information and control.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617